UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                              Plaintiff,

                       -against-                                    19-CV-10733 (CM)

                                                                ORDER OF DISMISSAL
 STARBUCKS CORPORATION; ALL
 HOSPITALS; LAW ENFORCEMENT,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action asserting claims that arose between 2012

and 2019, in Pennsylvania, New York, and New Jersey. By order dated November 21, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. The Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Paul Utah states that the events giving rise to his claims took place “all over

Penns[yl]vania, all of New York and [a]ll of New Jersey,” between January 1, 2012 and

November 18, 2019. He makes the following allegations:

        Humiliation, Illegal investigations, Targeting from Humans and Law
        enforcements, Affecting Dating life, Affect Sex life, Affecting my friendships,
        Mental Anguish, Spreading Rumors, Civil Rights Violations, Human Right
        Violations, False Claims, Making Me Angry and emotional trauma, Profiling me,
        Racial Profiling, use of children Entrapment

        Eye of Humans on me . . . . Use of Hospitals, illegal diagnosis. Mental health
        employees were called. Nurses were called there.

(Compl. at 5.) Plaintiff filed several other actions on the same day that he filed this action,

naming different defendants but making similar allegations. See Utah v. MTA Cooperation et al.,

ECF 1:19-CV-10671, 1 (S.D.N.Y. filed Nov. 18, 2019); Utah v. Barnes and Noble, ECF 1:19-

CV-10734, 2 (S.D.N.Y. filed Nov. 19, 2019); Utah v. TD Bank, ECF 1:19-CV-10735, 2 (S.D.N.Y.

Nov. 19, 2019).




                                                   2
                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

       Plaintiff is warned that further vexatious or frivolous litigation in this Court will result in

an order barring Plaintiff from filing new actions in forma pauperis unless he receives prior

permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, and note service on the

docket. Plaintiff consents to electronic service in this action.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                   3
       The Clerk of Court is also directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   November 27, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                4
